Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                PageID.317      Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE: WAYNE D. MEEHEAN AND                                Bankruptcy Case No. 19-46085-tjt
REEDA L. MEEHEAN,                                          Chapter 7
                                                           HON. THOMAS J. TUCKER
      Debtors.
________________________________/

WAYNE D. MEEHEAN and
REEDA L. MEEHEAN,

       Appellants,                                         Civil Action No. 20-CV-10380

vs.                                                        HON. BERNARD A. FRIEDMAN

ANDREW R. VARA,
UNITED STATES TRUSTEE,

      Appellee.
________________________________/

  OPINION AND ORDER AFFIRMING ORDER OF THE BANKRUPTCY COURT

              This matter is presently before the Court on debtors’ appeal of an order of the

Bankruptcy Court granting the motion of the United States Trustee (“Trustee”) to dismiss their

Chapter 7 bankruptcy petition pursuant to 11 U.S.C. § 707(b)(3)(B). The Court has jurisdiction

pursuant to 28 U.S.C. § 158(a)(1). The Court reviews a Bankruptcy Court’s factual findings for

clear error; its conclusions of law are reviewed de novo. See In re Cook, 457 F.3d 561, 565 (6th

Cir. 2006); In re Musilli, 398 B.R. 447, 452-53 (E.D. Mich. 2008). “[T]he ultimate question of

whether to dismiss for substantial abuse under § 707(b) is reviewed for abuse of discretion.”

In re Behlke, 358 F.3d 429, 434 (6th Cir. 2004). As the issues have been fully briefed, the Court

shall dispense with oral argument and decide the appeal without a hearing pursuant to E.D.

Mich. LR 7.1(f)(2).

              The debtors in this matter filed their Chapter 7 petition in April 2019. They listed
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20               PageID.318       Page 2 of 13



$5,842 in monthly income ($4,007 in Social Security benefits and $1,835 in pension income)

and $4,446 in monthly expenses.1 Debtors listed $142,871 in secured debt (the mortgage loan

on their home) and $43,100 in unsecured non-priority debt, mainly credit card debt.2 They own

property, including their home and a boat, worth $157,500.

                 In July 2019, the trustee moved to dismiss the petition under 11 U.S.C. §

707(b)(3)(B),3 arguing that debtors’ “Social Security income should be considered as a factor

       1
         In Schedule J, debtors listed the following monthly expenses: mortgage payment
($900), home maintenance ($100), utilities ($828), food and housekeeping supplies ($550),
clothing/laundry ($120), personal care ($180), medical and dental ($200), transportation
($350), entertainment ($150), contributions and donations ($100), insurance ($237), car
lease payments ($631), and pet expenses ($100). These items total $4,446, not $5,746, as
debtors claimed. The $1,300 difference appears to be due to the fact that debtors erroneously
included “Social Security Income Excluded from CMI [current monthly income]” in this
amount. See Chapter 7 Schedule J at 3.
       2
         In Schedule E/F, debtors listed the following creditors to whom they owe unsecured
debt: ABC Warehouse ($757), Art Van ($1,244), Best Buy ($137), Best Buy ($3,503),
Capital One ($10,004), Directions Credit Union ($1,934), Discovery Financial Services
($8,240), Lending Club Corp. ($1,606), Merrick Bank ($3,318), Sears ($2,589), Sears
($3,889), Lowe’s ($4,083), The Andersons/SYNCB ($1,142), and Home Depot ($654).
        The Court notes that debtors were granted a Chapter 7 discharge in 2008. See In re
Wayne D. Meehean and Reda L. Meehean, No. 08-47505-tjt (Bankr. E.D. Mich.). In that
petition, debtors listed a staggering $163,870 in unsecured non-priority debt (in addition to
an unsecured priority debt in the amount of $19,272 owed to the Internal Revenue Service)
owed to the following creditors: American Express ($389), American Express ($9,643),
AT&T Universal Card ($25,879), Bank of America ($1,345), Bank of America ($31,408),
Chase Card Services ($8,363), Chase Card Services ($20,551), Chase Card Services
($7,749), Chase Card Services ($3,298), Citibank USA ($349), Discover Financial Services
($11,603), Discover Financial Services ($9,951), GE Money Bank ($240), GE Money Bank
($681), GE Money Bank ($1,760), HSBC Bankruptcy ($427), HSBC Bankruptcy Department
($2,395), HSBC Bankruptcy Department ($605), HSBC Bankruptcy Department ($1,305),
Target - Bankruptcy Department ($267), US Bank ($11,075), US Bank ($12,663), Vacation
Brokers International ($864), Value City Retail Services ($661), and WFNNB Bankruptcy
Department ($399).
       3
           Section 707 states in relevant part:

                 (b)(1) After notice and a hearing, the court . . . may dismiss a

                                                  2
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                  PageID.319        Page 3 of 13



in assessing the Debtors’ need for bankruptcy relief.” Mot. to Dismiss ¶ 12. The trustee also

questioned the reasonableness of the monthly amounts debtors claimed to spend on

clothing/laundry, personal care, transportation, and entertainment. Id. ¶ 13. The trustee argued

that with “some belt tightening,” and if their Social Security income is considered, debtors could

pay off all their unsecured debt within five years under a Chapter 13 plan. Id. ¶¶ 15-16. In

short, the trustee’s argument is that “[t]he Debtors’ attempt to obtain relief under Chapter 7

when they have the ability to pay their creditors with little or no adjustment to their expenses

constitutes an abuse of the provisions of Chapter 7.” Id. ¶ 17. The trustee noted that “[c]ourts

are divided on the question of whether social security income should be considered in an



               case filed by an individual debtor under this chapter whose debts
               are primarily consumer debts, or, with the debtor’s consent,
               convert such a case to a case under chapter 11 or 13 of this title, if
               it finds that the granting of relief would be an abuse of the
               provisions of this chapter. In making a determination whether to
               dismiss a case under this section, the court may not take into
               consideration whether a debtor has made, or continues to make,
               charitable contributions (that meet the definition of “charitable
               contribution” under section 548(d)(3)) to any qualified religious
               or charitable entity or organization (as that term is defined in
               section 548(d)(4)).

                                            *    *   *

               (3) In considering under paragraph (1) whether the granting of
               relief would be an abuse of the provisions of this chapter in a case
               in which the presumption in paragraph (2)(A)(I) does not arise or
               is rebutted, the court shall consider–

               (A) whether the debtor filed the petition in bad faith; or

               (B) the totality of the circumstances (including whether the debtor
               seeks to reject a personal services contract and the financial need
               for such rejection as sought by the debtor) of the debtor’s financial
               situation demonstrates abuse.

                                                 3
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                 PageID.320      Page 4 of 13



analysis under § 707(b)(3).” Trustee’s Mem. of Law at 2.

               In opposing this motion, debtors argued that their Chapter 7 petition is not abusive

because Social Security income may not be considered in assessing the “totality of the

circumstances of the debtor’s financial situation” under § 707(b)(3)(B).            Among other

arguments, debtors pointed to 42 U.S.C. § 407(a), which states that Social Security benefits are

not “subject to execution, levy, attachment, garnishment, or other legal process, or to the

operation of any bankruptcy or insolvency law.” According to debtors, this means that their

Social Security benefits must be disregarded in determining whether they have the ability to pay

their debts.

               After hearing oral argument, the Bankruptcy Court granted the trustee’s motion

in a lengthy written opinion. See In re Meehean, 611 B.R. 574 (Bankr. E.D. Mich. 2020). The

Bankruptcy Court found that

               if the Debtors wanted to do so, they could afford to propose,
               confirm, and perform a Chapter 13 plan that would pay their
               unsecured creditors in full in about 41 months. But instead of
               doing this, the Debtors seek to use Chapter 7 to discharge all of
               their unsecured debts, keep all of their income, including all of
               their Social Security income, and pay their unsecured creditors
               nothing.

Id. at 579 (emphasis in original). The Bankruptcy Court found, in short, that it would be an

abuse to grant the Chapter 7 petition in this matter because debtors have the ability to pay their

debts. The Bankruptcy Court cited In re Krohn, 886 F.2d 123, 126 (6th Cir. 1989), for its

statement that the debtor’s ability to pay his debts “alone may be sufficient to warrant dismissal”

under § 707(b)(3). The Bankruptcy Court noted that, if debtors’ Social Security benefits are

considered, their monthly income ($5,842) exceeds their claimed monthly expenses ($4,446) by


                                                4
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                    PageID.321       Page 5 of 13



$1,396.4 In re Meehean, 611 B.R. at 594. After surveying the conflicting case law on this

issue,5 the Bankruptcy Court determined that debtors’ Social Security income may be considered

in determining whether they have the ability to pay, i.e., whether they are needy and deserving

of a Chapter 7 general discharge. Based on debtors’ total income (including their Social


       4
           The Bankruptcy Court went on to note that

                [l]ease assumption agreements filed recently show that the
                monthly payments on these leases are $239.18 for the Ford Escape
                and $535.48 for the Ford F150, for a total of $774.66 per month,
                and that the Debtors have remained current in their payments on
                both leases. Using these monthly lease payment amounts, which
                are higher than the amounts listed by the Debtors in their Schedule
                J, reduces the Debtors’ monthly disposable income from $1,396.43
                to $1,252.32.

In re Meehean, 611 B.R. at 595 (footnote omitted).
       5
          As the Bankruptcy Court noted, some courts have held that Social Security benefits may
not be considered in deciding whether a Chapter 7 petition is abusive. See, e.g., In re Moriarty,
530 B.R. 637, 645 (Bankr. W.D. Va. 2015) (“[T]he Court disagrees with the Riggs decision and
rules that the statutory scheme prohibits courts from considering Social Security benefits under
the totality of the circumstances test.”); and In re Suttice, 487 B.R. 245, 254 (Bankr. C.D. Cal.
2013) (“Congress intended social security benefits to be protected from inclusion in a §
707(b)(3)(B) analysis, based upon § 407(a) of the Social Security Act and as shown by the
Debtors’ social security income being definitively excluded from the means test of §
707(b)(2).”). Other courts have reached the opposite conclusion. See, e.g., In re Riggs, 495 B.R.
704, 716 (Bankr. W.D. Va. 2013) (“[T]he plain meaning of ‘the totality of [the debtor’s]
financial situation’ is that the receipt of Social Security benefits, clearly a reliable and continuing
source of income, is part of that ‘totality.’”); In re Booker, 399 B.R. 662, 667 (Bankr. W.D. Mo.
2009) (“The Social Security income is part of the totality of the Debtors’ financial
circumstances. In considering the totality of the Debtors’ financial circumstances, the Court is
not bound by the definition of current monthly income.”); and In re Calhoun, 396 B.R. 270, 276
(Bankr. D.S.C. 2008), aff’d sub nom. Calhoun v. U.S. Tr., 650 F.3d 338 (4th Cir. 2011)
(“Congress clearly knew how to exclude benefits under the Social Security Act from
consideration but did not do so in connection with the § 707(b)(3)(B) totality of the
circumstances test.”).




                                                  5
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                  PageID.322      Page 6 of 13



Security benefits) and their claimed expenses, the Bankruptcy Court determined that debtors

have the ability to fund a Chapter 13 plan and pay 100% of their unsecured debts in 41 months.

Id. at 595. The Bankruptcy Court concluded that debtors,

               who have no dependents, can do this even while continuing to
               drive their two nearly-new and rather expensive leased vehicles.
               These factors “strongly suggest that [the Debtors] can readily
               repay a substantial dividend to their creditors and that [they] do
               not need Chapter 7 relief.” See Modiri, 474 B.R. at 514. The
               Debtors have not asserted any other circumstances that militate
               against a finding of abuse. Nor is a finding of abuse negated by
               any of the other Krohn factors noted in Part IV.A above.

               The Court finds that granting the Debtors in this case a discharge
               under Chapter 7 would be an abuse of Chapter 7. So under §§
               707(b)(1) and 707(b)(3), this case must be dismissed, or, if the
               Debtors so choose, converted to Chapter 13.

Id. (footnote omitted). When debtors declined to file a motion to convert to a Chapter 13

proceeding, the Bankruptcy Court dismissed the case.

               On appeal, the parties repeat their arguments as to whether a bankruptcy court

may consider debtors’ Social Security benefits in assessing the “the totality of the circumstances

. . . of [their] financial situation” under § 707(b)(3)(B). Having considered the parties’

arguments de novo, the Court agrees with the Bankruptcy Court that Social Security benefits

may, among other relevant factors, properly be considered in making this determination.

               The starting point is the statute itself.      Section 707(b)(3)(B) permits the

Bankruptcy Court to dismiss a Chapter 7 petition if, in that court’s judgment,“the granting of

relief would be an abuse of the provisions of this chapter” considering “the totality of the

circumstances . . . of the debtor’s financial situation.” “Totality” is “as inclusive [a term] as it

is possible to employ.” In re Riggs, 495 B.R. 704, 716 (Bankr. W.D. Va. 2013). Congress chose


                                                 6
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                  PageID.323      Page 7 of 13



to place only one limit on what the Bankruptcy Court may consider in evaluating a debtor’s

financial situation in determining whether, under § 707(b)(3)(B), his/her Chapter 7 petition is

abusive, namely, “the court may not take into consideration whether a debtor has made, or

continues to make, charitable contributions . . . to any qualified religious or charitable entity or

organization.” Section 707(b)(1). With this single exception, § 707(b)(3)(B) permits inquiry

into the entirety of the debtor’s “financial situation.” This contrasts notably with the inquiry

under § 707(b)(2), which presumes abuse if the debtor’s “current monthly income” (a term of

art that is defined by the Bankruptcy Code to exclude Social Security benefits, see 11 U.S.C. §

101(10A)(B)(ii)(I)) exceeds a certain amount. If Congress had intended, in like manner, to

exclude Social Security benefits from the § 707(b)(3)(B) inquiry, it easily could have done so

by adding the words “in light of his current monthly income” at the end of this subsection.

Instead, Congress directed the Bankruptcy Court to evaluate abuse based on the “totality” of the

debtor’s financial situation with no such limitation. This suggests that the Bankruptcy Court

should consider all of the debtor’s income and expenses, as well as any other factors relevant

to his/her financial situation.

               The parties agree that the leading Sixth Circuit case addressing § 707(b)(3)(B)

is In re Krohn, supra. That court’s comments bear repeating here at length:

               Those courts which have reviewed the legislative history, have
               generally concluded that, in seeking to curb “substantial abuse,”
               Congress meant to deny Chapter 7 relief to the dishonest or
               non-needy debtor. See Walton, 866 F.2d at 983. In determining
               whether to apply § 707(b) to an individual debtor, then, a court
               should ascertain from the totality of the circumstances whether he
               is merely seeking an advantage over his creditors, or instead is
               “honest,” in the sense that his relationship with his creditors has
               been marked by essentially honorable and undeceptive dealings,
               and whether he is “needy” in the sense that his financial

                                                 7
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20              PageID.324        Page 8 of 13



            predicament warrants the discharge of his debts in exchange for
            liquidation of his assets. See 4 Collier, supra, ¶ 707.07, at 707-20.
            Substantial abuse can be predicated upon either lack of honesty or
            want of need.

            It is not possible, of course, to list all the factors that may be
            relevant to ascertaining a debtor’s honesty. Counted among them,
            however, would surely be the debtor’s good faith and candor in
            filing schedules and other documents, whether he has engaged in
            “eve of bankruptcy purchases,” and whether he was forced into
            Chapter 7 by unforeseen or catastrophic events.

            Among the factors to be considered in deciding whether a debtor
            is needy is his ability to repay his debts out of future earnings.
            Walton, 866 F.2d at 984-85; Kelly, 841 F.2d at 914-15 (collecting
            cases). That factor alone may be sufficient to warrant dismissal.
            For example, a court would not be justified in concluding that a
            debtor is needy and worthy of discharge, where his disposable
            income permits liquidation of his consumer debts with relative
            ease. Other factors relevant to need include whether the debtor
            enjoys a stable source of future income, whether he is eligible for
            adjustment of his debts through Chapter 13 of the Bankruptcy
            Code, whether there are state remedies with the potential to ease
            his financial predicament, the degree of relief obtainable through
            private negotiations, and whether his expenses can be reduced
            significantly without depriving him of adequate food, clothing,
            shelter and other necessities.

            Krohn relies upon In re Mastroeni, 56 B.R. 456, 459-60 (Bankr.
            S.D.N.Y. 1985), in suggesting that a § 707(b) dismissal is
            foreclosed by his inability to qualify for relief under Chapter 13
            since his unsecured debts exceed $100,000. 11 U.S.C. § 109(e).
            Like the debtor in Mastroeni, Krohn does not qualify for relief
            under Chapter 13 and is not likely to benefit from Chapter 11 relief
            because he has only minimal assets with which to propose a plan.
            Accordingly, he argues that, if he is denied Chapter 7 relief, he
            will be denied the fresh start contemplated by the Code. To be
            sure, a debtor’s eligibility for Chapter 13 relief should be
            considered in ascertaining his ability to repay his debts out of
            future earnings. However, inability to qualify under Chapter 13
            should not be dispositive of whether there may be a § 707(b)
            dismissal, since there are other factors to be considered in deciding
            if a debtor is needy. The anomalous result of saying those whose
            high unsecured indebtedness renders them ineligible for Chapter

                                             8
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                  PageID.325        Page 9 of 13



               13 treatment can always avoid § 707(b) dismissal, would be
               rewarding outrageous abusers of consumer credit, while denying
               to those with more moderate consumer debt the benefits of Chapter
               7. Indeed, such a bright-line test could be said to encourage
               debtors to run up unsecured debts in excess of $100,000, thereby
               avoiding dedication of future earnings to debt retirement under
               Chapter 13.

               Nor are we persuaded by the argument that Krohn is entitled to
               relief under some provision of the Bankruptcy Code. There is no
               constitutional right to a bankruptcy discharge, and the “fresh start”
               provided for by the Code is a creature of congressional policy.
               United States v. Kras, 409 U.S. 434, 446-47, 93 S.Ct. 631, 638-39,
               34 L.Ed.2d 626 (1973). Congress, within the limits set by the
               Constitution, is free to deny access to bankruptcy as it sees fit. Id.
               at 447, 93 S.Ct. at 639. Here, its failure to specifically provide for
               linkage between Chapters 7 and 13 is evidence that Congress
               believed there are some circumstances where it would not be
               equitable to grant a particular debtor a fresh start.

In re Krohn, 886 F.2d at 126-27.

               In the present case, the Bankruptcy Court correctly applied In re Krohn in finding

that debtors are not “needy” because their income exceeds their expenses by approximately

$1,252 per month. See supra note 4. As the court stated in In re Krohn, “[t]hat factor alone may

be sufficient to warrant dismissal.” Id. at 126. But the Bankruptcy Court also correctly

considered other In re Krohn factors, including that debtors have sufficient income to fund a

Chapter 13 plan that would pay off all of their unsecured creditors in full in 41 months; that the

source of debtors’ future income (i.e., Social Security benefits and pensions) is stable; and that

debtors have no dependents. The Bankruptcy Court could also have mentioned that the

excessiveness of debtors’ unsecured debt ($43,100), all of which debtors accumulated since




                                                 9
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                PageID.326         Page 10 of 13



 20086 when $163,870 in such debt was discharged in their last Chapter 7 proceeding, makes

 them particularly undeserving of relief in bankruptcy as “outrageous abusers of consumer

 credit” who are “merely seeking an advantage over [their] creditors.” Id. at 126-27.

                The Court also affirms the Bankruptcy Court’s ruling that the inclusion of Social

 Security benefits in this determination does not violate 42 U.S.C. § 407(a). That statute states:

                The right of any person to any future payment under this
                subchapter shall not be transferable or assignable, at law or in
                equity, and none of the moneys paid or payable or rights existing
                under this subchapter shall be subject to execution, levy,
                attachment, garnishment, or other legal process, or to the operation
                of any bankruptcy or insolvency law.

 The Supreme Court has recognized that this statute “imposes a broad bar against the use of any

 legal process to reach all social security benefits.” Philpott v. Essex Cty. Welfare Bd., 409 U.S.

 413, 417 (1973). Accord In re Buren, 725 F.2d 1080, 1084 (6th Cir. 1984). But considering the

 availability of Social Security benefits in determining a debtor’s “abuse” under § 707(b)(3)(B)

 does nothing to subject those benefits to legal process or to the “ operation of any bankruptcy

 or insolvency law.” The reason is straightforward: including Social Security income in this

 assessment does nothing more than assist in determining whether the debtor has the ability to

 pay. Answering this question in the affirmative does not result in the Social Security benefits

 being transferred, assigned, executed on, or “subjected to” the operation of any bankruptcy law,

 but only (when considered with other relevant factors) in the denial of Chapter 7 relief. As the

 court aptly observed in Mains v. Foley, No. 1:11-CV-456, 2012 WL 612006, at *5 (W.D. Mich.

 Feb. 24, 2012), “[t]he entire focus of section 407 is on a third party’s compelled acquisition


        6
          In fact, debtors indicate in Schedule E/F of their petition that they amassed all of
 this debt in 2013-2018.

                                                10
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                   PageID.327       Page 11 of 13



 through legal process of someone else’s Social Security benefits.” See also In re Buren, 725

 F.2d at 1086 (noting that § 407 “prevents judicial intrusion into the benefit payment process”).

 Section 407’s mandate is not violated by a bankruptcy court’s consideration of a debtor’s Social

 Security benefits in determining whether he has sufficient income to pay the debts he seeks to

 discharge in Chapter 7.

                Finally, the Court rejects debtors’ argument that dismissal of the Chapter 7

 petition was improper because they could not fund a Chapter 13 plan and therefore the

 Bankruptcy Court’s invitation that they convert to Chapter 13 was an “absurd” proposition. As

 the Sixth Circuit noted in In re Krohn, “whether [a Chapter 7 debtor] is eligible for adjustment

 of his debts through Chapter 13” is a factor that should be considered in assessing his need for

 a Chapter 7 discharge. 886 F.2d at 126. However, that court also stated that “inability to qualify

 under Chapter 13 should not be dispositive of whether there may be a § 707(b) dismissal, since

 there are other factors to be considered in deciding if a debtor is needy” and that Congress’

 “failure to specifically provide for linkage between Chapters 7 and 13 is evidence that Congress

 believed there are some circumstances where it would not be equitable to grant a particular

 debtor a fresh start.” Id. at 127. Plainly, debtors in this case do not deserve a fresh start in light

 of their outrageous abuse of consumer credit. Therefore, whether or not they could qualify

 under Chapter 13 is of marginal relevance to the larger issue of whether their Chapter 7 petition

 is abusive.

                Moreover, the Bankruptcy Court found that debtors would have qualified under

 Chapter 13 if they had moved to convert their Chapter 7 petition. While this is a hypothetical

 inquiry, as debtors declined the Bankruptcy Court’s invitation to seek such a conversion, it is


                                                  11
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20                 PageID.328      Page 12 of 13



 a factor In re Krohn directs courts to consider in weighing a § 707(b)(3)(B) motion to dismiss.

 Debtors argue that their Chapter 13 plan would have paid their creditors nothing because such

 a plan is based on debtors’ disposable income, which is a function of current monthly income,

 which excludes Social Security benefits. See 11 U.S.C. § 1325(b); 11 U.S.C. § 101(10A).

                But as the Bankruptcy Court correctly noted, under 11 U.S.C. § 1325(a)(3) it

 could have denied confirmation of such a plan for lacking good faith. Just as courts are divided

 as to whether Social Security income may be considered in determining abuse under §

 707(b)(3)(B), they are divided as to whether such income may be considered in determining

 good faith under § 1325(a)(3). After surveying the conflicting case law on this issue, see In re

 Meehean, 611 B.R. at 588-92, the Bankruptcy Court concluded that Social Security income is

 properly considered in determining whether a Chapter 13 plan has been proposed in good faith,

 citing, among other cases, In re Mains, 451 B.R. 428, 434 (Bankr. W.D. Mich. 2011) (“[T]his

 court sees no reason why the Sixth Circuit would not take into consideration all of a debtor’s

 income, including social security benefits, in considering the sincerity of his repayment plan

 regardless of whether those benefits were included or not under Section 1325(b).”). The Court

 finds no error in this analysis and affirms the Bankruptcy Court’s ruling on this issue. Further,

 given the totality of the circumstances of debtors’ financial situation in the present case,

 including the income they receive from Social Security benefits, the Bankruptcy Court did not

 err in concluding that debtors could have proposed a good-faith Chapter 13 plan that paid off

 all of their unsecured non-priority debt in less than five years, while a plan that proposed to pay

 none of this debt would have been rejected for lacking good faith.

                For the reasons stated above, the Court concludes that the Bankruptcy Court


                                                 12
Case 2:20-cv-10380-BAF-MJH ECF No. 12 filed 08/18/20              PageID.329      Page 13 of 13



 committed no legal error in including debtors’ Social Security income in deciding the trustee’s

 motion to dismiss under § 707(b)(3)(B). Such income is properly considered, along with other

 relevant factors, in weighing abuse under this section and, relatedly, “good faith” under §

 1325(a)(3). The Court further concludes that the Bankruptcy Court committed no factual error,

 and did not abuse its discretion, in finding that debtors have sufficient income to pay their

 creditors and that granting their petition would be an abuse of the provisions of this chapter.

 Accordingly, the order of the Bankruptcy Court dismissing debtors’ Chapter 7 case is affirmed.




                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
 Dated: August 18, 2020                     SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                               13
